In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1905V
                                         UNPUBLISHED


    KAREN KYGER,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: June 24, 2020
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages;
    HUMAN SERVICES,                                           Pneumococcal Conjugate Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

       On December 11, 2018, Karen Kyger filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury and morphea
profunda, as a consequence of the Prevnar-13 vaccine she received on or about
September 20, 2016. Petition at 1; Stipulation, issued on June 24, 2020, ¶¶ 4, 6.
Petitioner further alleges that she suffered the residual effects of this injury for more
than six months. Petition at 4; Stipulation at ¶ 4. “Respondent denies that the Prevnar-
13 vaccine caused petitioner’s alleged left shoulder injury and morphea profunda, or
any other injury and further denies that her alleged current disabilities are a sequela of a
vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on June 24, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $47,250.00, in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
KAREN KYGER,                         )
                                     )
      Petitioner,                    )   No. 18-1905V (ECF)
                                     )   Chief Special Master Corcoran
v.                                   )
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
      Respondent.                    )
____________________________________)

                                          STIPULATION

       The parties hereby stipulate to the following matters:

       1. Petitioner, Karen Kyger, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”). The

petition seeks compensation for injuries allegedly related to petitioner’s receipt of the

pneumococcal (“Prevnar-13”) vaccine, which vaccine is contained in the Vaccine Injury Table

(the “Table”), 42 C.F.R. § 100.3 (a).

       2. Petitioner received a Prevnar-13 vaccine on or about September 20, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a left shoulder injury and morphea profunda, as a

consequence of the Prevnar-13 immunization she received on or about September 20, 2016, and

further alleges that she suffered the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.




                                             Page 1 of 5
        6. Respondent denies that the Prevnar-13 vaccine caused petitioner’s alleged left shoulder

injury and morphea profunda, or any other injury and further denies that her alleged current

disabilities are a sequela of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue the

following vaccine compensation payment:

               A lump sum of $47,250.00 in the form of a check payable to petitioner, representing
               compensation for all damages that would be available under 42 U.S.C. § 300aa-
               15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42 U.S.C.

§ 300aa-21(a)(1), and an application, the parties will submit to further proceedings before the

special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a prepaid basis.




                                             Page 2 of 5
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her individual

capacity, and on behalf of her heirs, executors, administrators, successors, and assigns, does

forever irrevocably and unconditionally release, acquit and discharge the United States and the

Secretary of Health and Human Services from any and all actions or causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in the

United States Court of Federal Claims, under the National Vaccine Injury Compensation Program,

42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the Prevnar-13 vaccination administered on or about September 20,

2016, as alleged by petitioner in a petition for vaccine compensation filed on or about December

11, 2018, in the United States Court of Federal Claims as petition No. 18-1905V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                              Page 3 of 5
        15. If the special master fails to issue a decision in complete conformity with the terms of

this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Prevnar-13 vaccine caused petitioner’s alleged

left shoulder injury or morphea profunda or any other injury or any of her alleged current

disabilities.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                             Page 4 of 5
Respectfully submitted,


PETITIONER:




ATTORNEY OF RECORD FOR                             AUTHORIZED REPRESENTATIVE
PETITIONER:                                        OF THE ATTORNEY GENERAL:


                                                   ~                     ~   (._
            A. STRAIT, ESQ.                               mNE E. REEVES
Maglio Christopher & Toale, P.A.                   Deputy Director
1325 Fourth Avenue                                 Torts Branch
Suite 1730                                         Civil Division
Seattle, WA 98101                                  U.S. Department of Justice
Tel: (888) 952-5242                                P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington, D.C. 20044-0146




AUTHORIZED REPRESENTATIVE OF                       ATTORNEY OF RECORD FOR


                                                                             ~
THE SECRETARY OF HEALTH AND
HUMAN SERVICES:
                                                   ~                (_

TAMARA OVERBY
Acting Director, Division of
                                                   c:al:::::;:y
                                                   Trial Attorney
                                                                             L,' - - -
Injury Compensation Programs (DICP)                Torts Branch, Civil Division
Healthcare Systems Bureau                          U.S. Department of Justice
U.S. Department of Health                          P.O. Box 146
and Human Services                                 Benjamin Franklin Station
5600 Fishers Lane                                  Washington, D.C. 20044-0146
Parklawn Building, Stop-08N146B                    Tel: (202) 616-3644
Rockville, MD 20857



Dated:   V/0/~
                                      Page 5 of5